Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 7 – 10, 15 – 17, and 19 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 8,033,844 (“Kobayashi”).
Regarding claim 1, Kobayashi discloses a connector, comprising: 
a connector housing (11 and 21) having a coupling side (bottom side) for coupling with a complementary connector (101) along a connection direction (downward as seen in Figs. 1 – 2); and 
a lever assembly (81)  including a lever (82) for coupling with the complementary connector (see Figs. 1 – 2), the lever is pivotable around an axis of rotation (axis defined by 75) on the connector housing, the axis of rotation extends essentially perpendicular to the connection direction (see Figs. 1 – 2), the lever extends in at least one position in the connection direction away from the axis of rotation toward the coupling side (as seen in the position of Fig. 1, the lever has a portion extending downward below 75, including the portions 
Regarding claim 2, Kobayashi discloses wherein the extension is latched with the lever in an extended state and/or in a not extended state of the lever assembly (portions 95a and 95b latch with resilient piece 85a, see Figs. 12 and 15E and col. 13, lns. 21 – 31) .
Regarding claim 3, Kobayashi discloses wherein the extension (81) is slidably (see Figs. 24 – 25) attached to the lever (82).
Regarding claim 4, Kobayashi discloses wherein the lever and the extension form a telescopically retractable assembly (wall portions 94 telescope over walls of 82).
Regarding claim 5, Kobayashi discloses wherein the lever assembly includes a stop (77) limiting movement of the extension relative to the lever.
Regarding claim 7, Kobayashi discloses wherein the lever and/or the extension extend around the connection direction in the at least one position (walls 84 of the lever extend around an axis extending in the connection direction).
Regarding claim 8, Kobayashi discloses wherein the extension (81) is arranged in the at least one position in the not extended state (the position of Fig. 1) at a side facing away from the connector housing (81 is facing rightward away from the housing).
Regarding claim 9, Kobayashi discloses wherein the extension (81) has a hook-shaped fastening section (wall 94, which has fastening portions 77 and 95a/b, and which is shaped like an L shaped hook) engaging a side edge of the lever.
Regarding claim 10, Kobayashi discloses wherein the extension has an outwardly curved gripping surface with a gripping aid (see the end near 91 which can be gripped and gripping aid 92, Fig. 7).
Regarding claim 15, Kobayashi discloses wherein the lever assembly includes a locking mechanism (93) for preventing pivoting of the lever assembly.
Regarding claim 16, Kobayashi discloses wherein the connector housing is at least partially covered by the lever assembly in the at least one position (covered at least from the top, see Fig. 1).
Regarding claim 17, Kobayashi discloses wherein the connector housing has a stabilizing post (72) extending at the coupling side along the connection direction (72 extends at the bottom side along the downward direction, see Fig. 3), the stabilizing post stabilizing the complementary connector in a radial direction (72 will provide lateral support relative to the connector and the lateral direction can pass through the axis of 75 to match a radial direction).
Regarding claim 19, Kobayashi discloses wherein a gap is disposed at least partially between the connector housing and the lever assembly in the at least one position (see gap A, indicated with the dotted line between housing portion 31 and lever assembly portion 92, in the marked up version of Fig. 25 which is the same position as Fig. 1).

    PNG
    media_image1.png
    382
    511
    media_image1.png
    Greyscale

Marked up version of Fig. 25
Regarding claim 20, Kobayashi discloses wherein the gap is greater in width in the connection direction than a wire used with the connector (As seen in Figs. 4B – 4C, wires 67 are individually connected to terminal members within the connector housing. These terminals 61 match to corresponding terminals 161, see Fig. 5A – 5B.  The above identified gap spans over several terminals and thus is several times wider than a width of an individual wire.).
Regarding claim 21, Kobayashi discloses a connector assembly, comprising: 
a complementary connector (101) with an end face (upper face, see Fig. 2); and 
a connector (1) including a connector housing (11 and 21) having a coupling side facing the end face (downward side faces the face of 101), the complementary connector is at least partially inserted into the connector housing in a connection direction (pins 161 enters the housing portions 11 during mating), and a lever assembly (81 and 82) including a lever (82) for coupling with the complementary connector (see Figs. 1 and 2), the lever is pivotable around an axis of rotation on the connector housing (pivots around axis defined by 75), the axis of rotation extends essentially perpendicular to the connection direction (see Figs. 1 and 2), the lever extends in at least one position in the connection direction away from the axis of rotation toward the coupling side (as seen in the position of Fig. 1, the lever has a portion extending downward below 75, including the portions below 75 such as portion 83), the lever assembly has an extension (81) that is movable relative to the lever (see Figs. 24 – 25 which illustrate the movement of 81) and that extends the lever assembly in an extended state away from the axis of rotation (see Fig. 24 which shows the lever extended away from the axis defined by 75).
Allowable Subject Matter
Claims 6, 11 – 14, 18, and 22 – 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 11, the prior art does not disclose or suggest the claimed connector, including a connector housing and a lever assembly for coupling with a complementary connector, the lever is pivotable around an axis of rotation, the lever assembly has an extension that is movable relative to the lever and that extends the lever assembly in an extended state away from the axis of rotation, and wherein the lever assembly includes a coupling lever for coupling with the complementary connector, the coupling lever in the at least one position is pivotable relative to the lever toward the connector housing, along with the remaining elements of the claim.
Regarding Claim 18, the prior art does not disclose or suggest the claimed connector, including a connector housing and a lever assembly for coupling with a complementary connector, the lever is pivotable around an axis of rotation, the lever assembly has an extension that is movable relative to the lever and that extends the lever assembly in an extended state away from the axis of rotation, the connector housing has a stabilizing post stabilizing the complementary connector in a radial direction, and wherein the stabilizing post is essentially flush with an outer circumference of the lever assembly in the at least one position, along with the remaining elements of the claim.
Regarding Claim 22, the prior art does not disclose or suggest the claimed connector assembly, including a complementary connector, a connector housing with a lever assembly for coupling with a complementary connector, the lever is pivotable around an axis of rotation, the lever assembly has an extension that is movable relative to the lever and that extends the lever 
Regarding Claim 23, the prior art does not disclose or suggest the claimed connector assembly, including a complementary connector, a connector housing with a lever assembly for coupling with a complementary connector, the lever is pivotable around an axis of rotation, the lever assembly has an extension that is movable relative to the lever and that extends the lever assembly in an extended state away from the axis of rotation, and wherein the complementary connector has an elastically and/or radially deflectable shielding contact adapted to contact a shield of a cable, the shielding contact protruding from a window of the lever assembly in the at least one position, along with the remaining elements of the claim.
Pittenger, Tabata, and Oda all have levers with extension portions, but none disclose or teach the allowable features discussed above. Kobayashi ‘465 discloses a connector assembly with connectors having cable members, and a lever that couples one connector to another, but no extension member on the lever.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833